Citation Nr: 1519392	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-08 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.  

2.  Entitlement to service connection for a lumbar spine disorder. 

3.  Entitlement to service connection for a left knee disorder.  

4.  Entitlement to a compensable initial rating for migraine headaches. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States 


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from October 1980 to October 1989 and February 19, 1991, to July 26 1991.  He also served on a period of active duty for training from November 16, 1991, to April 7, 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington that denied claims for service connection for lumbar spine, cervical spine, and left knee disorders and granted service connection for migraine headaches.  The appeal with respect to migraine headaches is based on disagreement with the initial rating assigned for this disability.  

In September 2014, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014).  A transcript of this hearing is contained in the Virtual VA (VVA) file.  

This appeal was processed using the VVA and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay in the adjudication of the Veteran's claims, in light of argument presented by and on behalf of the Veteran, to include in sworn testimony to the undersigned, the case must be remanded to ensure that the duty to assist has been fulfilled with respect to the claims on appeal.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  

Briefly summarizing the pertinent evidence, the service treatment reports (STRs) reflect that the Veteran was treated in February 1985 for what was felt to possibly be a pinched nerve.  In July 1985, the Veteran was treated for mid back and neck pain, diagnosed as somatic disorder.  The Veteran was also treated for low back pain in April 1986.  Following an injury sustained in a football game in September 1987, the Veteran was treated for neck and shoulder pain with a diagnosis of rule out cervical nerve impingement and questionable cervical radiculopathy.  No treatment for a left knee disability is shown during service.   

The post service evidence includes private clinical evidence documenting a neck injury sustained in May 1994 while the Veteran was working as a mechanic and surgery, to include an interbody fusion at C6-C7, for cervical disc disease in April 1998.  A private treatment record dated in September 2008 demonstrated cervical spine disability, to include cervical myelopathy.   

Positive medical evidence supporting the Veteran's claim for service connection for a cervical spine disability includes a July 2009 private physician's statement-which was preceded by an extensive discussion of the STRs, to include those documenting cervical spine symptoms-as follows: 

It is my opinion, given the review of the military records as I did today, that [the Veteran] certainly did sustain a neck injury as a result of his military-related activities. 

From the information that I have, I feel confident in stating on a more probable than not basis that [the Veteran] did sustain cervical discogenic injuries with resulting cervical radiculopathy as a result of his military activities.  

Also supporting the claim for service connection for a cervical spine disability is an opinion from the Veteran's family physician in March 2010 who opined, after noting that he had reviewed the STRs documenting treatment for neck pain, that "[b]ased upon the medical evidence I have reviewed, in my opinion [the Veteran's] neck problems began while h e was on active duty.  Therefore, I respectively request that his neck condition be re-evaluated and deemed service connected."  

Weighing against the Veteran's claim is a February 2013 VA addendum opinion to a January 2013 VA examination-which resulted in diagnoses of multilevel disc disease of the cervical spine with C7 radiculopathy, status post laminectomy of
the cervical spine and degenerative disc disease with facet osteoarthritis of the lumbar spine-that found it less likely than not that these cervical and lumbar spine disorders were etiologically related to service.  The opinions, while acknowledging the relevant in service treatment for back and neck pain, were primarily based on a finding that there was insufficient evidence of a chronic or permanent disability of the lumbar or cervical spine documented in the STRs to link a current lumbar or cervical spine disability to service.  The rationale for the negative opinion with respect to the cervical spine also referenced the intercurrent neck injury sustained after service at the Veteran's place of employment in May 1994. 

At the September 2014 hearing before the undersigned, while the post service injury to the neck region was acknowledged, the Veteran's representative asserted that such injury "aggravated" a pre-existing cervical spine disability that he incurred during service.  See September 2014 Hearing Transcript, Page 21.  Also generally described was continuity of lumbar and cervical spine and left knee problems coincident with the Veteran's duties as a helicopter mechanic during service, which was said to involve "a lot of heavy lifting, and [a] lot of moving of items, arms above head or below, waist and bending and all like that [sic]."  See September 2014 Hearing Transcript, Page 5.  

As the February 2013 VA opinions addressing the claims for service connection for cervical and lumbar spine disabilities were primarily based on a finding that there was insufficient evidence of a disability of the lumbar or cervical spine documented in the STRs-and did not adequately reflect consideration of the Veteran's lay assertions as to continuity of cervical and lumbar spine symptoms from service to the present time-the undersigned finds that an addendum opinion from, if he is available, the clinician who completed the February 2013 opinion that includes proper consideration of such lay assertions must be completed.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (examination found inadequate where examiner relied on the absence of evidence in the STRs to provide a negative opinion); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to a left knee disability, given the assertions, to include in sworn testimony to the undersigned, of in-service left knee pain that has continued to the present time, and the diagnosis of left knee strain at the February 2009 VA examination (with the Veteran relating such to his duties as a helicopter pilot during service) but no opinion rendered at that time as to the relationship between a current left knee disability and service, the clinician who renders the opinions requested above will also be directed to complete an opinion as to whether any current left knee disability is etiologically related to service.  Dalton, Barr supra; 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the claim for an increased rating for migraine headaches, the Veteran at the September 2014 hearing before the undersigned referred to recent treatment ("last Saturday," apparently by VA), for migraines.  See September 2014 Hearing Transcript, Page 38.  Such records of treatment for migraine headaches, if they exist, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain all  outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to include the records identified above, following current procedures prescribed in 38 C.F.R. § 3.159(c)(2) with regard to requests for records from Federal facilities. 

Also with regard to migraine headaches, the Veteran, to include in sworn testimony referring to such symptoms as light sensitivity during attacks of migraine headaches that is so severe that he must lie down in a dark room (September 2014 Hearing Transcript, Page 15), has described worsening symptomatology associated with this disability since he was last afforded a VA compensation examination assessing the severity of his migraine headaches in March 2014.  Given the indication of possible worsening disability since the last VA examination assessing the severity of the service connected migraines, and the necessity of remanding the claim for an increased initial rating for this disability, the AOJ upon remand will be directed to arrange for another VA compensation examination to assess the nature and severity of the disability resulting from migraine headaches.  In this regard, pursuant to 
38 C.F.R. § 3.327(a) (2014), examinations will be requested when VA determines, as the Board does with respect to the increased rating claim on appeal, that there is a need to determine the exact severity of a disability.  See also 38 C.F.R. § 3.159; Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

Finally, prior to arranging for further opinions, and to ensure that the record before the clinician who completes these opinions is complete and that all due process requirements are met, the RO will also be requested below to afford the Veteran another opportunity to present information and/or evidence pertinent to the matters on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to include, should they exist, reports of treatment for migraine headaches not of record.  Follow the procedures set forth in 38 C.F.R. § 3.159(c)(2) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file. 

2.  Request that the Veteran identify any outstanding  pertinent non-VA treatment records.  After securing any necessary authorization from him, obtain all records that the Veteran identified.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After completion of the requested development with respect to obtaining additional records, obtain an addendum opinion from, should he be available, the VA clinician who rendered the February 2013 opinions addressing the claims for service connection for lumbar and cervical spine disabilities.  The need for further examination is left to the discretion of the examiner. The claims file, to include a copy of this remand, must be made available to and reviewed by the clinician, and the physician is requested to opine as follows: 

Is it as likely as not that any current lumbar spine, cervical spine, or left knee disability is related to military service?  In offering the opinions, and to eliminate the necessity for another opinion, the clinician must consider the full record, to include the lay statements regarding in-service incurrence and continuity of lumbar spine, cervical spine, and left knee symptomatology, and not base a negative opinion solely on the lack of sufficient disability demonstrated in the STRS.  

In addition, the clinician should opine as to whether the May 1994 neck injury, or any other post service injury, represents an aggravation of a service incurred cervical spine disability or is entirely unrelated to any injury or disability incurred during service.  

A complete rationale for the conclusions reached should be set forth in a printed (typewritten) report.

4.  Also after completion of the requested development with respect to obtaining additional records, arrange for a VA examination to assess the severity of the service connected migraine headaches.  Following a clinical evaluation, the examiner must discuss whether the Veteran's headaches result in any characteristic prostrating attacks with an estimation as to the average number of any such attacks, or whether the headaches have resulted in very frequent completely prostrating and prolonged attacks producing severe economic inadaptability.

The examiner should set forth all examination findings and any test results, along with complete rationale for the conclusions reached, in a printed (typewritten) report.
 
5.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If any benefit sought in connection with these claims is denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

